332 S.W.3d 343 (2011)
Teresa MILLER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72251.
Missouri Court of Appeals, Western District.
February 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 1, 2011.
*344 Teresa Miller, Kansas City, MO, Appellant Pro Se., for appellant.
Bart A. Matanic, Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Teresa Miller appeals the Labor and Industrial Relations Commission's order finding that she was disqualified from receiving unemployment compensation benefits due to misconduct. We conclude that the Commission's decision is supported by competent and substantial evidence, and accordingly affirm. Because a published opinion would have no precedential value, a memorandum setting for the reasons for this order has been provided to the parties. Rule 84.16(b).